Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
Applicant's submission filed on 12/2/21 has been entered.

Terminal Disclaimer
The terminal disclaimers filed on 12/2/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application numbers 17/002945, 16/944369, and 17/015292 has been reviewed and is accepted.  The terminal disclaimers haves been recorded.  As a result the previously applied provisional double patenting rejections of the claims over these Applications have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Independent claim 1 is drawn to a coating method of positioning a cartridge inside a sleeve between an inner tubular wall and outer tubular wall circumscribing the inner tubular wall and positioned between a push lock pressure cap, hermetically coupled with the cartridge and a valve communicatively coupled with the cartridge, a nozzle coupled to the valve, linearly moving an annular plunger received between an inner tubular cartridge wall, circumscribing the inner tubular cartridge wall, toward the valve along a first axis to urge the extrudable substance from the cartridge through the valve to a nozzle communicatively coupled to the valve  and controlling flow of the substance from the valve to the nozzle. 

Isogai et al. (US 2002/0071772) teaches a similar fluid application device which has a syringe (600) cartridge positioned within what can be considered a sleeve of a rotatable pump housing (606) that is supported by a z-axis slide (608) which is a bracket, where a valve and nozzle (624) can be provided as well as a syringe (600) piston and linear actuator in the form of a screw pump (602) (pars. 171-178, figure 21). However, Isogai et al. fails to teach or suggest using a sleeve and cartridge that have inner tubular walls circumscribed by outer tubular walls, forming annular chambers where the cartridge’s annular chamber houses an annular plunger. Other prior art such as Horner et al. (US 2007/0228076) teach cartridges having annular chambers with inner tubular walls circumscribed by outer tubular walls for the purpose of supplying one fluid in the annular chamber and a different fluid in the central chamber (see figures 4-6) however there is no motivation to combine such a cartridge with the device of Isogai et al. because it would not benefit from supplying two separate liquids. Dysarz (US 6,589,209) discloses a syringe having an annular chamber (48) and annular plunger (24) specifically to accommodate modular needle replacement and needle latching functionality, however there is no motivation to combine such a syringe with the device of Isogai et al. because the syringe of Isogai et al. is not designed to interface with a needle. Leslie et al (US 3,977,083) teaches an annular cartridge fed brush applicator with an annular plunger (See, for example, Fig 2 and 7); but does not explicitly the claimed positioning between inner and outer tubular sleeve walls, a push lock pressure cap, hermetic sealing and valve / flow control within the full scope of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712